                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                 Case No. 19-10541-jps
David L. Armstrong, Sr.                                                                Chapter 13
Deborah Y. Armstrong
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0647-1          User: mgaug                  Page 1 of 2                   Date Rcvd: May 28, 2019
                              Form ID: 187                 Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 30, 2019.
db/db          +David L. Armstrong, Sr.,    Deborah Y. Armstrong,     22810 McCann Street,
                 Cleveland, OH 44128-4756
cr             +Carrington Mortgage Services, LLC,     RAS Crane, LLC,    10700 Abbotts Bridge Road, Suite 170,
                 Duluth, GA 30097-8461
25923161        AT&T CORP,    by American InfoSource as agent,     PO Box 5072,    Carol Stream, IL 60197-5072
25864438        Ahuja Med Center,    PO Box 781988,    Detroit, MI 48278-1988
25900868       +Carrington Mortgage Services, LLC,     1600 South Douglas Road,     Anaheim, CA 92806-5951
25864440       +Chase Bank,    Mail Code OH1-1272,    340 S Cleveland Ave, Bldg. 370,
                 Westerville, OH 43081-8917
25864441       +Cleveland Division of Water,    1201 Lakeside Avenue,     Cleveland, OH 44114-1100
25864443        Diversified Consultants, Inc,    PO Box 1391,     Southgate, MI 48195-0391
25864444       +Douglas Haessig, Esq.,    c/o Reimer Law Co.,     PO Box 39696,    30455 Solon Road,
                 Solon, OH 44139-3415
25864446       +First Federal Credit Control,    24700 Chagrin Blvd., Ste. 205,      Beachwood, OH 44122-5662
25864447       +First Premier Bank,    3820 N Louise Ave,    Sioux Falls, SD 57107-0145
25864449       +Loan Max,    4613 Northfield Road,    Cleveland, OH 44128-4508
25864450        Midland Credit Management, INc.,     PO Box 51319,    Los Angeles, CA 90051-5619
25864451        NEORSD,    PO Box 94550,   Cleveland, OH 44101-4550
25864452       +New Penn Financial LLC,    dba Shellpoint Mortgage Servicing,      55 Beattie Place Suite 110,
                 MS#001,    Greenville, SC 29601-5115
25980823        NewRez LLC d/b/a Shellpoint Mortgage Servicing,      PO Box 10826,    Greenville, SC 29603-0826
25864453       +Plaza Services,    110 Hammond Drive,    Atlanta, GA 30328-4806
25864454       +Santander Consumer USA,    PO Box 961245,    Fort Worth, TX 76161-0244
25864456       +State of Ohio Dept of Taxation,     c/o Ohio Attorney General,     150 East Gay Street,
                 Columbus, OH 43215-3130
25864457        University Hosp Medical Group,     PO Box 742042,    Detroit, MI 48277-2042

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25935693        E-mail/Text: DocumentFiling@lciinc.com May 28 2019 23:31:36      13/7, LLC,    PO BOX 1931,
                 Burlingame, CA 94011
25864439       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 28 2019 23:28:03       Capital One Bank,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
25975260        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 28 2019 23:27:39
                 Capital One Bank (USA), N.A.,    by American InfoSource as agent,   PO Box 71083,
                 Charlotte, NC 28272-1083
25864441       +E-mail/Text: Bankruptcy_Unit@clevelandwater.com May 28 2019 23:31:41
                 Cleveland Division of Water,    1201 Lakeside Avenue,   Cleveland, OH 44114-1100
25864442        E-mail/PDF: creditonebknotifications@resurgent.com May 28 2019 23:28:36       Credit One Bank,
                 P O Box 98872,   Las Vegas, NV 89193-8872
25864445       +E-mail/Text: bknotice@ercbpo.com May 28 2019 23:33:33      Enhanced Recovery,    PO Box 57547,
                 Jacksonville, FL 32241-7547
25864448       +E-mail/Text: jolene.cozad@if-na.com May 28 2019 23:34:36      Integrity Funding Ohio LLC,
                 84 Villa Road,   Greenville, SC 29615-3052
25935066        E-mail/Text: JCAP_BNC_Notices@jcap.com May 28 2019 23:33:52      Jefferson Capital Systems LLC,
                 Po Box 7999,   Saint Cloud Mn 56302-9617
25914927        E-mail/PDF: resurgentbknotifications@resurgent.com May 28 2019 23:38:57       LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,   Greenville, SC 29603-0587
25928875       +E-mail/Text: bankruptcydpt@mcmcg.com May 28 2019 23:33:17      Midland Funding LLC,
                 PO Box 2011,   Warren, MI 48090-2011
25864451        E-mail/Text: Bankruptcy_Unit@clevelandwater.com May 28 2019 23:31:41      NEORSD,    PO Box 94550,
                 Cleveland, OH 44101-4550
25904876       +E-mail/Text: JCAP_BNC_Notices@jcap.com May 28 2019 23:33:53      Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,    Po Box 7999,   Saint Cloud Mn 56302-7999
25895384        E-mail/Text: bnc-quantum@quantum3group.com May 28 2019 23:32:56
                 Quantum3 Group LLC as agent for,    CP Medical LLC,   PO Box 788,   Kirkland, WA 98083-0788
25864455       +E-mail/Text: bankruptcy@speedyinc.com May 28 2019 23:32:03      Speedy Cash,    PO Box 780408,
                 Wichita, KS 67278-0408
25864458       +E-mail/Text: admin@rosebudlending.com May 28 2019 23:34:43      Zoca Loans,    PO Box 1147,
                 27565 Research Park Dr.,    Mission, SD 57555-1147
                                                                                              TOTAL: 15

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              NewRez LLC d/b/a Shellpoint Mortgage Servicing
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.




        19-10541-jps     Doc 50     FILED 05/30/19       ENTERED 05/31/19 00:52:35            Page 1 of 3
District/off: 0647-1                  User: mgaug                        Page 2 of 2                          Date Rcvd: May 28, 2019
                                      Form ID: 187                       Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 30, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 28, 2019 at the address(es) listed below:
              Lauren A. Helbling    ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              Lindsey I. Hall    on behalf of Creditor   NewRez LLC d/b/a Shellpoint Mortgage Servicing
               bankruptcy@weinerlaw.com
              Renee Heller    on behalf of Debtor David L. Armstrong, Sr. rhlegal@aol.com
              Renee Heller    on behalf of Creditor    Carrington Mortgage Services, LLC rhlegal@aol.com
              Renee Heller    on behalf of Debtor Deborah Y. Armstrong rhlegal@aol.com
                                                                                             TOTAL: 5




          19-10541-jps          Doc 50       FILED 05/30/19            ENTERED 05/31/19 00:52:35                    Page 2 of 3
                                       Northern District Of Ohio
                                    United States Bankruptcy Court
                                 Howard M. Metzenbaum U.S. Courthouse
                                         201 Superior Avenue
                                      Cleveland, OH 44114−1235
                                              Case No. 19−10541−jps

In re:
   David L. Armstrong Sr.                                  Deborah Y. Armstrong
   22810 McCann Street                                     22810 McCann Street
   Cleveland, OH 44128                                     Cleveland, OH 44128
Social Security No.:
   xxx−xx−2301                                             xxx−xx−9340




                                              NOTICE OF HEARING

To the Creditors and Parties in Interest:

Notice is hereby given that a hearing in the above case will be held at the U.S. Bankruptcy court on:

                                        Date/Time/Location of Hearing
                                            June 20, 2019 at 9:30am
                   201 Superior Ave.,Cleveland, OH 44114 HMM US Courthouse Courtroom 2B
                                       before Judge Jessica E. Price Smith

To consider and act upon the following matters:


                  Motion to Modify Plan Filed by David L. Armstrong Sr., Deborah Y. Armstrong




Dated: May 28, 2019                                                             For the Court
Form ohnb187                                                            Josiah C. Sell (Acting), Clerk




    19-10541-jps        Doc 50      FILED 05/30/19         ENTERED 05/31/19 00:52:35                Page 3 of 3
